Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
Claim 1,3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Lippert et al (2007/0055170) and Geddes et al (5,058,583) and Zhou (2019/0111270).

1. An implantable medical system for measuring at least one physiological parameter, the
system comprising:
at least one dipole emitter formed by two electrodes connected to a generator and configured
to emit an electrical signal; (see at least ¶47 of Lippert which teaches emitters 24,26)
at least one dipole receiver formed by two additional electrodes and configured to capture the
electrical signal emitted by the at least one dipole emitter, the two additional electrodes distinct
from the two electrodes of the at least one dipole emitter; (see at least ¶47 of Lippert which
teaches receivers 28,30)
an analysis module comprising at least one amplifier, an envelope detector, an analogue- to-
digital converter, and a processor configured to process the electrical signal captured by the at
least one dipole receiver; (Lippert is considered to teach such analysis module, figures 2a,2b.
However, Geddes is used to show more explicitly the amplifier, A-D converter, envelope
detector and processor; see at least figures 4,5 and col. 6:59- col. 7:49. It would have been
obvious to use such circuit elements with the device of Lippert since they are all common in the
art to perform the functions required, and would merely yield predictable results)
a detector configured to capture an electrocardiogram or an electrogram; (see at least ¶52 of
Lippert)
wherein the analysis module is configured to combine the processed electrical signal and the
electrocardiogram or the electrogram to determine a first parameter representative of a pre-
ejection period. (see at least ¶52 of Lippert which determines the PEP using the Ecg and the
impedance curve)
and wherein one of the two electrodes of the dipole emitter and/or one of the two electrodes of the dipole receiver is a housing of a subcutaneous device.  (Lippert is silent as to a housing electrode.  However, at least figure 3A of Zhou shows a housing with an electrode 58 thereon, where the housing can be subcutaneously located, ¶67.  Further, at least ¶94 of Zhou teaches that any of electrodes 40,42,44,46,48,50 can be used for unipolar sensing.  Thus, when in combination with Lippert, one of the electrodes 28,30 of Lippert can be placed on the housing as shown in figure 3A of Zhou.  It would have been obvious to use one of the electrodes on the housing 12 of Lippert since it would yield predictable results.  By having an electrode on the housing, the signal can be sensed between the relatively close distance between electrodes 24 and 28 of Lippert, for example, and also between electrodes relatively farther spaced apart such as between electrodes 26 and a housing electrode, thus capturing a different view of the signal to give a more complete picture of the sensed signal.  
Further, although the placement location as being subcutaneous is considered to be intended use, and not a structural limitation, it is considered that such placement of the device is well known in the art, as shown by Zhou, ¶67. )

Re claims 3-6, see office action of 5/27/22.


Claim 2,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippert
et al (2007/0055170) and Geddes et al (5,058,583) and Zhou (2019/0111270) and further in view of An et al (2018/0021585).

See office action of 5/27/22.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792